EXHIBIT 10.1



--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT
 
between
 
E-LOAN AUTO FUND ONE, LLC,
 
as Seller
 
and
 
MERRILL LYNCH BANK USA,
 
as Purchaser
 
Dated as of March 30, 2005
 







--------------------------------------------------------------------------------




TABLE OF CONTENTS



 
Page
ARTICLE ONE
DEFINITIONS
   
Section 1.01. Definitions
1
Section 1.02. Usage of Terms
9
Section 1.03. Calculations
9
   
ARTICLE TWO
CONVEYANCE OF CONTRACTS
   
Section 2.01. Conveyance of Contracts.
10
Section 2.02. Closing Date
11
Section 2.03. Termination of Credit Documents
12
   
ARTICLE THREE
THE CONTRACTS
   
Section 3.01. Representations and Warranties of the Seller
13
Section 3.02. Repurchase of Certain Contracts.
19
Section 3.03. Collecting Title Documents Not Delivered at the Closing Date
20
Section 3.04. Collecting Original PowerCheck®
20
Section 3.05. Contract Information
20
Section 3.06. Access to Certain Documentation and Information Regarding
Contracts
20
   
ARTICLE FOUR
THE SELLER
   
Section 4.01. Limited Liability Company Existence
21
Section 4.02. Liability of Seller; Indemnities
21
Section 4.03. Merger or Consolidation of, or Assumption of the Obligations of,
the Seller; Certain Limitations
23
Section 4.04. Limitation on Liability of Seller and Others
23
Section 4.05. Performance of Obligations
23
Section 4.06. Delivery of Contract Documents
23
Section 4.07. New Credit Facility
23

 
 
i

--------------------------------------------------------------------------------


 

   
ARTICLE FIVE
MISCELLANEOUS
   
Section 5.01. Termination
24
Section 5.02. Amendment
24
Section 5.03. Protection of Title to Contracts.
24
Section 5.04. Governing Law
25
Section 5.05. Notices
26
Section 5.06. Severability of Provisions
26
Section 5.07. Assignment.
27
Section 5.08. Third Party Beneficiaries
27
Section 5.09. Counterparts
27
Section 5.10. Headings
27
Section 5.11. Confidentiality
27
Section 5.12. Use of Name.
28
Section 5.13. Expenses
28
Section 5.14. Securitization or other Disposition of Contracts.
28
Section 5.15. Separate Counterparts
29
Section 5.16. No Petition Covenant
29
Section 5.17. Portfolio Performance Reporting
29
Section 5.18. Survival
29
   
SCHEDULES
*Schedule I - Schedule of Contracts
SI-1
*Schedule II - Purchase Price
SII-1
*Schedule III - Location of Contract Files
SIII-1
*Schedule IV - Form of Limited Guaranty
SIV-1
*Schedule V - Form of Sale and Assignment
SV-1
   
EXHIBITS
*Exhibit A - Notice of Repurchased Contract
A-1
*Exhibit B - E-Fund Agreement
B-1
   


*Exhibits and schedules have been omitted in accordance with Item 601(b)(2) of
Regulation S-K. Copies of such omitted exhibits and schedules will be provided
to the Commission upon request.






ii

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT, dated as of March 30, 2005, is between Merrill
Lynch Bank USA, an industrial bank organized under the laws of Utah, as
purchaser (the “Purchaser”), and, E-LOAN AUTO FUND ONE, LLC, a Delaware limited
liability company, as seller (the “Seller”).
 
WHEREAS, in the regular course of its business Seller purchases contracts
evidencing direct loans to consumers for the purchase or refinancing of certain
new or pre-owned motor vehicles from E-Loan, Inc.; and
 
WHEREAS, the Seller is willing to sell such contracts to the Purchaser, and the
Purchaser is willing to buy such contracts from the Seller, pursuant to the
terms hereof.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE ONE
 
DEFINITIONS
 
Section 1.01.   Definitions. Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Agreement.
 
“Acknowledgement of Custodian” means an Acknowledgement of Custodian
substantially in the form of Exhibit B to the Servicing and Custodian Agreement.
 
“Administration Agreement” means the Administration Agreement, dated as of June
1, 2002, between E-Loan Auto Fund One, LLC, as borrower, and E-Loan, Inc., as
administrator, as amended.
 
“Administrator” means E-Loan, Inc., in its capacity as administrator under the
Servicing and Custodian Agreement.
 
“Affiliate” of any specified Person means any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative to the foregoing.
 
“Agreement” means this Purchase and Sale Agreement, as amended, restated or
otherwise modified from time to time.
 
“Amount Financed” means, with respect to any Contract, the aggregate principal
amount of credit extended to the related Obligor in connection with the purchase
(or financing or refinancing of the purchase) of the related Financed Vehicle
including, without limitation, any taxes, insurance and related costs financed
in connection therewith, as set out in the Contract Documents.
 
1

--------------------------------------------------------------------------------


 
“APR” of a Contract means annual percentage rate and is the annual rate of
finance charges specified in such Contract.
 
“Auto Fund Security Agreement” means the Security Agreement, dated as of June 1,
2002, between E-Loan Auto Fund One, LLC, as borrower, and Merrill Lynch Bank, as
lender, as amended.
 
“Basic Documents” means this Agreement, the Servicing and Custodian Agreement,
the Limited Guaranty and the Sale and Assignment.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in Oakland, California or New York, New York are
authorized or obligated by law, executive order or government decree to remain
closed.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
“Change of Control” means, at any time, (i) any “person” or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) shall have (a) acquired
beneficial ownership of 51% or more on a fully diluted basis of the voting or
economic interest in the Capital Stock of the Seller or (b) obtained the power
(whether or not exercised) to elect a majority of the members of the board of
directors (or similar governing body) of the Seller or (ii) the majority of the
seats (other than vacant seats) on the board of directors (or similar governing
body) of the Seller cease to be occupied by individuals who either were
(a) members of the board of directors of the Seller on the Closing Date or
(b) nominated for election by the board of directors of the Seller, a majority
of whom were directors on the Closing Date or whose election or nomination for
election was previously approved by a majority of such directors.
 
“Closing Date” means March 30, 2005, or such other date as the Seller and the
Purchaser may agree.
 
“Collection Account” means account number 62030 at Merrill Lynch Bank (ABA
124084669, FBO: MLBUSA, Credit Globus Account 020 000 1124, Ref: ELOAN P&I
PAYMENTS) or such other account as the Purchaser shall from time to time give
written notice of to the Seller and the Servicer.
 
“Collection Period” means, with respect to any Servicer Report Date, the period
commencing on the first day of the month preceding the month in which such
Servicer Report Date occurs.
 
“Commission” means the Securities and Exchange Commission.
 
2

--------------------------------------------------------------------------------


 
“Contract” means each direct loan evidenced by a note and security agreement or
installment loan agreement and security agreement (including each E-Fund
Agreement, or PowerCheck® and Note and Security Agreement) and each other
agreement delivered in connection therewith or pursuant thereto, acquired by the
Seller and transferred by the Seller to the Purchaser hereunder as listed on the
Schedule of Contracts, which note and security agreement or installment loan
agreement and security agreement has been executed by an Obligor and pursuant to
which such Obligor purchased, financed, refinanced or pledged the Financed
Vehicle described therein, agreed to pay the deferred purchase price (i.e., the
purchase price net of any down payment) or amount borrowed, together with
interest, as therein provided in connection with such purchase or refinance
loan, granted a security interest in such Financed Vehicle and undertook to
perform certain other obligations specified in such Contract and which has been
conveyed to the Purchaser pursuant to this Agreement.
 
“Contract Documents” means, collectively, the following documents or
instruments:
 
(a)  with respect to a Contract for the purchase (including, for greater
certainty, a person-to-person purchase) of a Financed Vehicle by the related
Obligor, collectively, the following documents or instruments:
 
1.  the original fully executed Contract (including, without limitation, either
an E-Fund Agreement or PowerCheck® together with a Note and Security Agreement),
together with all amendments and other modifications thereto;
 
2.  a true and complete copy of (i) the credit application of the related
Obligor (which may be a hard copy or in an electronic medium that may be
accessed by the Servicer) and (ii) the bill of sale with respect to Obligors
that have a FICO score under 700;
 
3.  if there is a co-signer/co-obligor on the Contract, a true and complete copy
of the duly executed notice to co-signer/co-obligor delivered to the
co-signer/co-obligor as required by law, which notice is set forth in the
related Note and Security Agreement;
 
4.  original fully executed promissory notes and true and complete copies of all
letters of credit, agreements, documents and instruments relating to,
evidencing, securing or guarantying the loan to the related Obligor;
 
5.  within 240 days after the related Funding Date of such Contract, the
original certificate of title (which may be a hard copy or, if authorized by
applicable law, in an electronic medium that may be accessed by the Servicer)
for the related Financed Vehicle, indicating E-Loan, Inc. or the Purchaser as
the sole lienholder or legal owner thereof; and
 
6.  any and all other documents (including, without limitation, all documents
required to be provided by Obligors under the PowerCheck® used in connection
with person-to-person purchase transactions) that E-Loan shall keep on file, in
accordance with its customary procedures, relating to the Contracts and the
related Financed Vehicle or the related Obligor.
 
3

--------------------------------------------------------------------------------


 
(b)  with respect to a Contract for the refinance or lease-buy-out of a Financed
Vehicle by the related Obligor:
 
1.  the original fully executed Contract (including, without limitation, either
an E-Fund Agreement or PowerCheck® together with a Note and Security Agreement),
together with all amendments and other modifications thereto;
 
2.  a true and complete copy of (i) the credit application of the related
Obligor (which may be a hard copy or in an electronic medium that may be
accessed by the Servicer) and (ii) the bill of sale with respect to Obligors
that have a FICO score under 700;
 
3.  if there is a co-signer/co-obligor on the Contract, a true and complete copy
of the duly executed notice to co-signer/co-obligor delivered to the
co-signer/co-obligor as required by law, which notice is set forth in the
related Note and Security Agreement;
 
4.  original fully executed promissory notes and true and complete copies of all
letters of credit, agreements, documents and instruments relating to,
evidencing, securing or guarantying the loan to the related Obligor;
 
5.  within 240 days after the related Funding Date of such Contract, the
original certificate of title (which may be a hard copy or, if authorized by
applicable law, in an electronic medium that may be accessed by the Servicer)
for the related Financed Vehicle, indicating E-Loan, Inc. or the Purchaser as
the sole lienholder or legal owner thereof; and
 
6.  any and all other documents that the E-Loan shall keep on file, in
accordance with its customary procedures, relating to the contract, the related
Obligor or the related Financed Vehicle, including, without limitation, any
record, in a format acceptable to the Purchaser (e.g., compact disc), of each
draft executed by a prior lender/lienholder setting forth the acknowledgment by
such lender/lienholder of the release of its lien.
 
 “Contract Files” means the Contract Documents and all other papers, documents
and computerized records customarily kept by E-Loan, Inc. or the Custodian on
behalf of E-Loan, Inc. in relation to contracts and loans comparable to the
Contracts.
 
 “Contract Number” means, with respect to any Contract, the number assigned to
such Contract by E-Loan, which number is set forth in the related Schedule of
Contracts.
 
 “Contribution and Sale Agreement” means the Contribution and Sale Agreement,
dated as of June 1, 2002, between E-Loan Auto Fund One, LLC, as purchaser, and
E-Loan, Inc., as seller, as amended.
 
 “Conveyed Assets” has the meaning set forth in Section 2.01.
 
4

--------------------------------------------------------------------------------


 
“Credit Agreement” means the Credit Agreement, dated as of June 1, 2002, among
E-Loan Auto Fund One, LLC, as borrower, E-Loan, Inc., as seller and Merrill
Lynch Bank, as lender, as amended.
 
“Credit Documents” means the Credit Agreement, the Contribution and Sale
Agreement, the Servicing Agreement, the Auto Fund Security Agreement, the Note,
each Hedge Agreement, the Securities Account Control Agreement, the
Administration Agreement, any supplements to or confirmations under any such
agreement and other documents and certificates delivered in connection
therewith.
 
“Custodian” means SST, in its capacity as Custodian under the Servicing and
Custodian Agreement, and its successors in such capacity.
 
“Cut-Off Date” means March 8, 2005.
 
“Due Date” means, with respect to any Contract, the date upon which a Monthly
Payment is due.
 
“E-Fund Agreement” means an E-Fund Agreement in substantially the form attached
hereto as Exhibit B.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“FICO” means statistical credit scores based on methodology developed by Fair,
Isaac & Company, and which are obtained by lenders in connection with loan
applications to help assess a borrower’s creditworthiness.
 
“Financed Vehicle” means, as to any Contract, a new or pre-owned motorcycle,
passenger automobile, sport utility vehicle, light-duty truck, van or minivan,
together with all accessions thereto, securing the related Obligor’s
indebtedness under such Contract.
 
“Funding Date” means, with respect to each Contract, the date of origination of
the Contract.
 
“Guarantor” means E-Loan, Inc., in its capacity as guarantor under the Limited
Guaranty.
 
“Hedge Agreement” means an interest rate swap agreement or cap agreement between
a Hedge Counterparty and E-Loan Auto Fund One, LLC.
 
“Hedge Counterparty” means an interest rate swap or cap provider.
 
“Insolvency Event” means, with respect to a specified Person, (i) the entry of a
decree or order for relief by a court or regulatory authority having
jurisdiction in respect of such Person in an involuntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future,
federal or State, bankruptcy, insolvency or similar law, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator or other
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days, (ii) the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or any other present
or future federal or State bankruptcy, insolvency or similar law and such case
is not dismissed within 60 days or (iii) the commencement by such Person of a
voluntary case under the federal bankruptcy laws, as now or hereinafter in
effect, or any other present or future federal or State, bankruptcy, insolvency
or similar law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or other similar official for such Person or for any substantial part of its
property, or the making by such Person of an assignment for the benefit of
creditors or the failure by such Person generally to pay its debts as such debts
become due or the taking of corporate action by such Person in furtherance of
any the foregoing.
 
5

--------------------------------------------------------------------------------


 
“Insurance Proceeds” means proceeds paid pursuant to any comprehensive and
collision insurance policy and amounts (exclusive of any rebated insurance
premiums) paid by any insurer under any other insurance policy related to a
Financed Vehicle, a Contract or an Obligor.
 
“Lender” means Merrill Lynch Bank USA.
 
“Lien” means, with respect to any Contract, Financed Vehicle or other property,
a security interest, lien, charge, pledge, equity or encumbrance of any kind.
 
“Limited Guaranty” means the form of guaranty set forth on Schedule IV.
 
“Maturity Date” means, with respect to any Contract, the Due Date on which the
last scheduled payment of such Contract shall be due and payable.
 
“Merrill Lynch Bank” means Merrill Lynch Bank USA.
 
“Monthly Payment” means, with respect to any Contract, the amount of each
monthly payment of principal and interest payable to the related Obligee in
accordance with the terms thereof on the Due Date specified therein.
 
“Monthly Servicer Report” has the meaning set forth in the Servicing and
Custodian Agreement.
 
“Note” means the revolving credit note issued by E-Loan Auto Fund One, LLC to
the Lender pursuant to the Credit Agreement.
 
“Note and Security Agreement” means a Note and Security Agreement originated by
the Seller to an Obligor for the refinancing or purchase of a vehicle.
 
“Notice of Repurchased Contract” means a Notice of Repurchased Contract
substantially in the form of Exhibit A hereto.
 
“Obligee” means the Person to whom an Obligor is indebted under a Contract.
 
“Obligor” means the consumer and any other Person who owes payments under the
Contract in respect of the purchase or refinancing of a Financed Vehicle.
 
6

--------------------------------------------------------------------------------


 
“Officers’ Certificate” means a certificate signed by the chairman, the
president or a vice president, and by the treasurer, an assistant treasurer, the
controller, an assistant controller, the secretary or an assistant secretary of
any Person delivering such certificate and delivered to the Person to whom such
certificate is required to be delivered.
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, limited liability company, joint stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof.
 
“PowerCheck®” means the Seller’s proprietary form of draft originated by the
Seller to an Obligor for the purchase (including purchases from a vehicle dealer
or in person-to-person transactions, and lease buy-out transactions) or
refinancing of a vehicle or a “substitute check” equivalent thereof within the
meaning of the Check Clearing for the 21st Century Act, 12 U.S.C. 5001, Pub. L.
No. 108-100, 117 Stat. 1177 Oct. 28, 2003), either of which shall be deemed to
be an “original Power Check®” as that term is used in this Agreement.
 
“Principal Balance” means the actual outstanding principal balance of a Contract
under the terms thereof.
 
“Purchase Price” means $666,802,685.83.
 
“Purchaser” means Merrill Lynch Bank.
 
“Purchaser Indemnified Parties” shall have the meaning set forth in Section
4.02(c).
 
“Refinanced Contract” means a Contract for the refinance of a Financed Vehicle
by the related Obligor.
 
“Representatives” means, with respect to the Seller, the servicer, the Custodian
or the Purchaser, each of their respective directors, officers, employees,
agents, counsel, auditors and other representatives.
 
“Repurchase Amount” means, with respect to any Repurchased Contract, the
Principal Balance of such Contract as of the date of such repurchase multiplied
by 100.50% plus accrued interest at the related APR through the date of such
repurchase.
 
“Repurchased Contract” means a Contract repurchased by the Seller pursuant to
Section 3.02, 3.03 or 3.04.
 
“SST” means System & Services Technologies, Inc. and its successors and
permitted assigns.
 
“Sale and Assignment” means an assignment of the Conveyed Assets by the Seller
to the Purchaser, dated as of the Closing Date, in substantially the form of
Schedule V hereto.
 
“Schedule of Contracts” means a schedule identifying the Contracts attached as
Exhibit A to the Sale and Assignment (which list may be in electronic file,
microfiche, disk or other means acceptable to the Purchaser) which Contracts had
an aggregate principal balance as of the Cut-Off Date of $651,376,085.53.
 
7

--------------------------------------------------------------------------------


 
“Securities Account Control Agreement” means the Securities Account Control
Agreement, dated as of June 1, 2002, among E-Loan Auto Fund One, LLC, Merrill
Lynch Bank and Bank One, NA, as securities intermediary.
 
“Securitization” means any (i) financing transaction undertaken by the Purchaser
or a Special Purpose Affiliate that is secured, directly or indirectly, by all
or a portion of the Contracts and any financing undertaken in connection with
the issuance, pledge or assignment of all or a portion of the Contracts or the
Purchaser’s or a Special Purpose Affiliate’s interest therein, as the case may
be, (ii) sale or other transfer by the Purchaser or a Special Purpose Affiliate
in all or a portion of the Contracts or (iii) other asset securitization,
secured loan, financing or similar transaction involving all or a portion of the
Contracts, including any sale to or otherwise involving any conduit.
 
“Seller” means E-Loan Auto Fund One, LLC in its capacity as the Seller of
Conveyed Assets under this Agreement, and each successor thereto (in the same
capacity) pursuant to Section 4.02.
 
“Seller Indemnified Claim” shall have the meaning set forth in Section 4.02(b).
 
“Seller Indemnified Party” shall have the meaning set forth in Section 4.02(a).
 
“Servicer” means SST, in its capacity as servicer under the Servicing and
Custodian Agreement, and its successors in such capacity.
 
“Servicer Report Date” means the 10th day of each month, or if that day is not a
Business Day, the next following Business Day.
 
“Servicing Agreement” means the Servicing and Custodian Agreement, date as of
June 1, 2002, between SST and E-Loan, Inc., as amended.
 
“Servicing and Custodian Agreement” means the Servicing and Custodian Agreement,
dated as of July 14, 2004, as amended by Amendment No. 1 to Servicing and
Custodian Agreement, dated as of March 30, 2005, among SST, as Servicer and as
Custodian, E-Loan, Inc., as Administrator, and Merrill Lynch Bank, as amended,
restated or otherwise modified from time to time.
 
“Servicing Procedures” means the Servicing Procedures set forth as Exhibit A to
the Servicing and Custodian Agreement.
 
“Special Purpose Affiliate” means a special purpose entity that is an Affiliate
of the Purchaser and was created for the purpose of one or more Securitizations.
 
“State” means any one of the 50 states of the United States or the District of
Columbia.
 
8

--------------------------------------------------------------------------------


 
“Title Document” means, with respect to any Financed Vehicle, the certificate of
title for, or other evidence of ownership of, such Financed Vehicle issued by
the registrar of titles in the jurisdiction in which such Financed Vehicle is
registered.
 
“Title Schedule” means a list of Contracts for which Title Documents for the
related Financed Vehicles have not been obtained.
 
“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.
 
“United States” means the United States of America.
 
Section 1.02.   Usage of Terms. With respect to all terms in this Agreement,
unless the context otherwise requires: (i) a term has the meaning assigned to
it; (ii) an accounting term not otherwise defined has the meaning assigned to it
in accordance with generally accepted accounting principles as in effect from
time to time in the United States; (iii) “or” is not exclusive; (iv) “including”
means including without limitation; (v) words in the singular include the plural
and words in the plural include the singular; (vi) any agreement, instrument or
statute defined or referred to herein or in any instrument or certificate
delivered in connection herewith means such agreement, instrument or statute as
from time to time amended, modified or supplemented and includes (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein; (vii) references to a Person are also to its successors
and permitted assigns; (viii) the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(ix) Section, subsection, Schedule and Exhibit, as applicable, references
contained in this Agreement are references to Sections, subsections, Schedules
and Exhibits in or to this Agreement unless otherwise specified; and
(x) references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form.
 
Section 1.03.   Calculations. Except as otherwise provided herein, all interest
rate and basis point calculations hereunder shall be carried out to at least
five decimal places and will be made on the basis of a 365-day year and the
actual number of days elapsed from, and including, the immediately preceding
date through which interest has been calculated.
 
 
9

--------------------------------------------------------------------------------


 
ARTICLE TWO

CONVEYANCE OF CONTRACTS
 
Section 2.01.   Conveyance of Contracts.
 
(a)  On the Closing Date, the Purchaser shall purchase from Seller all of the
Contracts in the manner set forth in this Article. In consideration of the
Purchaser’s delivery to the Seller of the Purchase Price, and subject to the
terms and conditions hereof, the Seller hereby sells, grants, transfers, assigns
and otherwise conveys to the Purchaser, without recourse (but subject to the
representations, warranties and other obligations of the Seller herein,
including the obligations under Sections 3.02, 3.03, 3.04 and 4.02) and the
Purchaser hereby agrees to purchase, all of its right, title and interest in, to
and under (collectively, the “Conveyed Assets”):
 
(i)  the Contracts;
 
(ii)  all interest, principal and other amounts received thereunder after the
Cut-Off Date;
 
(iii)  all Insurance Proceeds with respect to any Financed Vehicle to which a
Contract relates that are received after the Cut-Off Date;
 
(iv)  the Contract Files;
 
(v)  any and all security interests of the Seller in the Financed Vehicles, and
the right to receive proceeds from claims on certain insurance policies covering
the Financed Vehicles or the related Obligors;
 
(vi)  all proceeds in any way delivered with respect to the foregoing, all
rights to payments with respect to the foregoing and all rights to enforce the
foregoing; and
 
(vii)  all present and future claims, demands, causes of action and choses in
action in respect of any or all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property, all cash proceeds, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, insurance proceeds, condemnation awards, rights to payment of any and
every kind and other forms of obligations and receivables, instruments and other
property that at any time constitute all or part of or are included in the
proceeds of any of the foregoing.
 
(b)  Subject to satisfaction of the conditions in Section 2.02, on the Closing
Date the Purchaser shall deliver to the Seller the Purchase Price for the
Conveyed Assets. Such payment shall be made in immediately available funds in
accordance with the funding instructions provided by the Seller.
 
(c)  The Contracts are being sold on a servicing released basis. Purchaser
agrees to retain Servicer to service the Contracts on the Closing Date and for a
minimum of thirty (30) days thereafter. Except for the obligations of the Seller
set forth herein, the Purchaser shall be responsible for the management,
servicing, administration and collection on the Contracts.
 
10

--------------------------------------------------------------------------------


 
(d)  It is the intention of the Seller and the Purchaser that the sale, transfer
and assignment of Conveyed Assets made pursuant to Section 2.01(a) shall
constitute a sale from the Seller to the Purchaser, conveying good title to the
Conveyed Assets free and clear of Liens, and such property shall not be part of
the Seller’s estate in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy or similar law. However, in the event
that any or all of the Conveyed Assets are held or otherwise determined to be
property of the Seller or not to have been conveyed to the Purchaser in a true
and absolute sale, then the Seller hereby grants, pledges and assigns to the
Purchaser a first priority security interest in all of the Seller’s right, title
and interest in, to and under such property, to secure payment of the obligation
incurred by the Seller in the amount paid by the Purchaser for the Conveyed
Assets and for the payment and performance of all obligations of the Seller
hereunder. The Seller shall file and deliver, prior to the Closing Date,
financing statements on UCC-1 in respect of such security interest, and the
Seller hereby authorizes, on or after the Closing Date, the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Purchaser may determine, in its sole discretion, are necessary or
advisable to perfect the security interest granted to the Purchaser herein. Such
financing statements shall contain a statement to the following effect: “A
purchase of or security interest in any collateral described in this financing
statement other than by the Purchaser will violate the rights of the Purchaser”
and may describe the Conveyed Assets in the same manner as described herein or
may contain an indication or description of collateral that describes such
property as necessary, advisable or prudent to ensure the perfection of the
security interest in the Conveyed Assets granted to the Purchaser herein.
 
(e)  The Seller has determined that the Seller’s disposition of the Contracts
pursuant to this Agreement will be afforded sale treatment for accounting and
tax purposes and shall treat the disposition of the Contracts pursuant to this
Agreement in such manner. The sale of each Contract shall be reflected on the
Seller’s balance sheet and other financial statements and income tax returns as
a sale of assets by the Seller and the Purchaser shall treat the disposition of
the Contracts hereunder as a sale for accounting and tax purposes.
 
Section 2.02.   Closing Date. The obligation of the Purchaser to purchase the
Receivables is subject to the satisfaction of the following conditions:
 
(a)  The Purchaser shall have received the following, in each case, unless
otherwise noted, dated as of the Closing Date:
 
(i)  certificate of formation of the Seller, certified by the Secretary of State
of the State of Delaware, together with a good standing certificate from the
Secretary of State of the State of Delaware, each dated a recent date prior to
the Closing Date;
 
(ii)  copies of the articles of incorporation of the Guarantor, certified by the
Secretary of State of the State of Delaware, together with a good standing
certificate from the Secretary of State of the State of Delaware, each dated a
recent date prior to the Closing Date;
 
11

--------------------------------------------------------------------------------


 
(iii)  resolutions of the board of directors (or any duly authorized committee
thereof) of the Seller approving and authorizing the execution, delivery and
performance by it of the Basic Documents, certified as of the Closing Date by
the secretary of the Seller as being in full force and effect without
modification or amendment;
 
(iv)  resolutions of the board of directors (or any duly authorized committee
thereof) of the Guarantor approving and authorizing the execution, delivery and
performance by it of the Basic Documents to which it is a party, certified as of
the Closing Date by the secretary of the Guarantor as being in full force and
effect without modification or amendment;
 
(v)  signature and incumbency certificates of the officers of the Seller
executing this Agreement;
 
(vi)  signature and incumbency certificates of the officers of the Guarantor
executing this Agreement;
 
(vii)  executed original of this Agreement, the Servicing and Custodian
Agreement and the Limited Guaranty;
 
(viii)  delivery of favorable opinions of counsel to the Seller and the
Guarantor covering (i) due authorization, execution, delivery and enforceability
of the Basic Documents to which it is a party and (ii) no conflicts and no
adverse proceedings for the Seller or the Guarantor;
 
(ix)  the Purchaser shall have received copies of file stamped UCC-1 financing
statements naming the Seller as debtor and seller and the Purchaser as secured
party and purchaser describing the Conveyed Assets sold to the Purchaser
pursuant to this Agreement and all proceeds of the foregoing with the office of
the Secretary of State of the State of Delaware;
 
(x)  the Purchaser shall have received copies of file stamped UCC-3 financing
statements terminating the interest of the Lender in the Conveyed Asset with the
office of the Secretary of State of the State of Delaware; and
 
(xi)  such other documents as the Purchaser may reasonably request.
 
(b)  The Seller shall have delivered to the Purchaser a duly executed Sale and
Assignment together with the Schedule of Contracts on the Closing Date and such
Sale and Assignment shall be irrevocable.
 
(c)  The Purchaser shall have received prior to the Closing Date an executed
Acknowledgment of Custodian for the related Contracts.
 
(d)  The results of the Purchaser’s due diligence review, if any, to ensure
conformity to the terms hereof shall have been satisfactory.
 
Section 2.03.   Termination of Credit Documents. On the Closing Date, after all
conditions of closing set forth above in this Article Two are satisfied, the
parties agree that the Credit Documents shall terminate, and the parties shall
execute or cause their Affiliates to execute any documents necessary to
effectuate such termination.
 
12

--------------------------------------------------------------------------------


 
ARTICLE THREE

THE CONTRACTS
 
Section 3.01.   Representations and Warranties of the Seller. As of the Closing
Date, the Seller makes the following representations and warranties on which the
Purchaser is deemed to have relied in acquiring the Contracts. Such
representations and warranties speak as of the effective date of this Agreement
and as of the Closing Date, as the case may be, but shall survive the sale,
transfer and assignment of the Contracts to the Purchaser.
 
(a)  As to the Seller:
 
(i)  Organization and Good Standing. The Seller (A) has been duly organized and
is validly existing as a limited liability company in good standing under the
laws of the State of Delaware, (B) has qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
its properties or the nature of its activities makes such qualification
necessary and (C) has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of property, the purchase or sale
of the Contracts, the conduct of its business, the consummation of the
transactions contemplated by the Basic Documents shall require such
qualifications or where the failure to obtain such licenses and approvals would
render any of the Conveyed Assets unenforceable.
 
(ii)  Power and Authority. The Seller has full power, authority and legal right
to own its property, to carry on its business as presently conducted and to
enter into and perform its obligations under the Basic Documents, including the
power and authority to sell, transfer and assign the Conveyed Assets to be sold,
transferred and assigned to the Purchaser pursuant to this Agreement and to
perform its obligations under the Basic Documents, and the execution, delivery
and performance of the Basic Documents have been duly authorized by all
necessary limited liability company action on the part of the Seller. Neither
the execution and delivery of this Agreement or any other Basic Document, nor
the consummation of the transactions herein or therein contemplated, nor
compliance with the provisions hereof or thereof, will conflict with or result
in a breach of, or constitute a default under, any of the provisions of any law,
governmental rule, regulation, judgment, decree or order binding on the Seller
or its properties or the certificate of formation or limited liability company
agreement of the Seller, or any of the provisions of any indenture, mortgage,
contract, agreement or other instrument to which the Seller is a party or by
which it is bound or result in the creation or imposition of any lien, charge or
encumbrance upon any of its property pursuant to the terms of any such
indenture, mortgage, contract, agreement or other instrument.
 
(iii)  Binding Obligation. This Agreement constitutes a valid sale, transfer and
assignment of the Conveyed Assets, enforceable against creditors of and
purchasers from the Seller and this Agreement and each other Basic Document has
been duly executed and delivered by the Seller and, assuming the due
authorization, execution and delivery thereof by the other parties hereto or
thereto, constitutes a legal, valid and binding obligation of the Seller
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
 
13

--------------------------------------------------------------------------------


 
(iv)  Governmental Consents. The Seller is not required to obtain the consent of
any other party or consent, license, approval or authorization, or registration
or declaration with, any governmental authority, bureau or agency in connection
with the sale of the Conveyed Assets being sold, transferred and assigned to the
Purchaser under this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement or any other Basic Agreement, except (in
each case) such as have been obtained and are in full force and effect.
 
(v)  No Tax Liens. The Seller is not aware of any judgment or tax lien filings
against it.
 
(vi)  No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of the Seller, threatened against or affecting the Seller, before
or by any court, administrative agency, arbitrator or governmental body having
jurisdiction over the Seller or its properties (A) asserting the invalidity of
any Basic Document, (B) seeking to prevent the consummation of any of the
transactions contemplated by the Basic Documents or (C) seeking any
determination or ruling that might materially and adversely affect (1) the
Seller, (2) its business, assets, operations or condition, financial or
otherwise, or (3) the performance by the Seller of its obligations under, or the
validity or enforceability of, the Conveyed Assets or any Basic Document. The
Seller is not in default with respect to any order of any court, administrative
agency, arbitrator or governmental body so as to materially and adversely affect
the transactions contemplated by or the performance by the Seller of its
obligations under the Basic Documents.
 
(vii)  Other Consents. The Seller has obtained or made all necessary consents,
approvals, waivers and notifications of creditors, lessors and other
nongovernmental persons, in each case in connection with the execution and
delivery of, and the consummation of the transactions contemplated by, or the
performance by the Seller of its obligations under, the Basic Documents.
 
(viii)  No Untrue Information. Neither this Agreement nor any statement, report
or other document furnished or to be furnished by the Seller in writing pursuant
to this Agreement or in connection with the Basic Documents contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary to make such statement, document or report not
misleading.
 
(b)  As to each Contract, the following representations and warranties shall
speak as of the Closing Date, unless an earlier date is otherwise specified in
which case such representations and warranties shall speak as of such earlier
date:
 
(i)  Schedule of Contracts. As of the Cut-Off Date, the characteristics and all
other information set forth on the Schedule of Contracts pertaining to each
Contract set forth in the Sale and Assignment and Schedule of Contracts was true
and correct in all material respects (except that with respect to the
information relating to the amount financed under each Contract and the
calculation of the Principal Balance for each Contract, which shall be true and
correct in all respects) and such information has been prepared in accordance
with this Agreement and is accurate.
 
14

--------------------------------------------------------------------------------


 
(ii)  Security Interests. The Contract was secured by a valid and enforceable
first priority security interest in favor of the Seller in the related Financed
Vehicle, and such security interest has been duly perfected and is prior to all
other Liens upon and security interests in such Financed Vehicle which exist or
may thereafter arise or be created, as provided in Sections 3.01(b)(iii) and
3.03 hereof; such security interest is assignable and has been assigned by the
Seller to the Purchaser pursuant to Section 2.01. The Seller has caused the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
ownership interest in the Contract and in the related Financed Vehicle granted
to the Purchaser hereunder. All financing statements filed against the Seller in
favor of the Purchaser in connection herewith describing the Contract contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement other than by the Purchaser
will violate the rights of the Purchaser.”
 
(iii)  Title Documents. If the related Financed Vehicle was originated in a
State in which (A) notation of a security interest on the Title Document is
required or permitted to perfect such security interest, the Title Document for
such Financed Vehicle shows, or if a new or replacement Title Document is being
applied for with respect to such Financed Vehicle the Title Document will be
received within 240 days following the related Funding Date for each Contract
and will show E-Loan, Inc. named as the original secured party under the related
Contract as the holder of a first priority security interest in such Financed
Vehicle, and (B) the filing of a financing statement under the UCC is required
to perfect a security interest in motor vehicles, such filings or recordings
have been duly made and show E-Loan, Inc. named as the original secured party
under the related Contract, and in either case, the Purchaser has the same
rights as such secured party has or would have (if such secured party were still
the owner of the Contract) against all parties claiming an interest in such
Financed Vehicle.
 
(iv)  Title to the Contracts. Immediately prior to the Closing Date, the Seller
had good and indefeasible title to and was the sole owner of each Contract to be
transferred to the Purchaser pursuant to Section 2.01 free of Liens and, other
than Liens created hereunder and the Liens in favor of the Lender, upon transfer
of such Contract to the Purchaser pursuant to Section 2.01, the Purchaser will
have good and indefeasible title to and will be the sole owner of such Contract
free of Liens, other than Liens created hereunder, or Liens in favor of
Purchaser; and the sale of the Contracts has been perfected under the UCC.
 
(v)  Dollar Denominated; Current in Payment. The Contract was originated in the
United States, is denominated in United States dollars and is payable in the
United States. As of the Cut-Off Date, the most recent scheduled payment due on
such Contract has been made or was not delinquent by more than 59 days;
provided, however, that if the Obligor on a Contract is a debtor or co-debtor in
a bankruptcy proceeding as of the Cut-Off Date, the most recent scheduled
payment due on such Contract has been made or was not delinquent by more than 14
days as of the Cut-Off Date.
 
15

--------------------------------------------------------------------------------


 
(vi)  Tax Liens. There is no Lien against the related Financed Vehicle for
delinquent taxes.
 
(vii)  Rescission, Offset, Etc. There is no right of rescission, offset, defense
or counterclaim to the obligation of the Obligor to pay the unpaid principal or
interest due under the Contract; the operation of the terms of the Contract or
the exercise of any right thereunder will not render the Contract unenforceable
in whole or in part or subject the Contract to any right of rescission, offset,
defense or counterclaim, and no such right of rescission, offset, defense or
counterclaim has been asserted; and the Seller has no knowledge that any such
right of rescission, offset, defense or counterclaim has been asserted or
threatened.
 
(viii)  Mechanics’ Liens. There are no Liens or claims for work, labor, material
or storage affecting the related Financed Vehicle that are or may become a Lien
prior to or equal with the security interest granted by the Contract.
 
(ix)  Compliance with Laws. The Contract, and the sale of the Financed Vehicle
sold thereunder, complied, at the time it was made, in all material respects
with all applicable federal, State and local laws (and regulations thereunder),
including usury, equal credit opportunity, fair credit reporting,
truth-in-lending, licensing or other similar laws, the Federal Trade Commission
Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulations B
and Z, State adaptations of the National Consumer Act and the Uniform Consumer
Credit Code and other applicable State laws regulating installment loans in
general and motor installment loans in particular and, assuming that the
Purchaser has obtained all necessary licenses and approvals, the consummation of
the transactions herein contemplated, including the sale, transfer and
assignment of the Contract and the related Financed Vehicle to the Purchaser,
will not violate any applicable federal or State law or cause any Contract to be
unenforceable. Further, the Seller is in compliance with all federal and state
laws governing or relating to the privacy rights of the Obligors in connection
with its ownership of the Contracts sold hereunder, including the
Gramm-Leach-Bliley Act. The Seller maintains such physical and other security
measures necessary to (i) ensure the security and confidentiality of the
“nonpublic personal information” of each Obligor, (ii) protect against any
threats or hazards to the security and integrity of such nonpublic personal
information and (iii) protect against any unauthorized access to or use of such
nonpublic personal information;
 
(x)  Valid and Binding. The Contract is the legal, valid and binding obligation
of the Obligor thereunder and is enforceable in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally; all parties to the
Contract had full legal capacity to execute and deliver the Contract and all
other documents related thereto and to grant the security interest purported to
be granted thereby; the terms of the Contract have not been waived, amended or
modified in any respect, except by instruments that are part of the Contract
Documents; and no such waiver, amendment or modification has caused the Contract
to fail to meet all of the representations, warranties and conditions set forth
with respect thereto.
 
16

--------------------------------------------------------------------------------


 
(xi)  Enforceability. The Contract contains customary and enforceable provisions
such as to render the rights and remedies of the holder or assignee thereof
adequate for the realization against the collateral of the benefits of the
security, subject, as to enforceability, to bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally.
 
(xii)  No Default. With respect to each Contract, (A) there was no default,
breach, violation or event permitting acceleration existing thereunder (except
payment delinquencies permitted by clause (v) of this subsection), (B) there
exists no event which, with notice, the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration
thereunder and (C) the Seller has not waived any such default, breach, violation
or event permitting acceleration except payment delinquencies permitted by
clause (v) of this subsection.
 
(xiii)  Insurance. The Contract requires that the related Obligor obtain and
maintain in effect for the related Financed Vehicle until the Maturity Date of
such Contract and, at the Funding Date, the related Financed Vehicle will be
covered by a comprehensive and collision insurance policy (1) in an amount at
least equal to the lesser of (a) its maximum insurable value or (b) the
Principal Balance due from the Obligor under the related Contract, (2) naming
the Seller as a loss payee and (3) insuring against loss and damage due to fire,
theft, transportation, collision and other risks generally covered by
comprehensive and collision coverage.
 
(xiv)  Acquisition of Contract. The Contract was originated directly by E-Loan,
Inc. in the ordinary course of its business.
 
(xv)  Level Payments; Finance Charge. The Contract provides (A) for the payment
of a finance charge calculated at its APR based on the simple interest method,
(B) payments thereunder shall be applied, and payments under the Contract have
been applied, in accordance with the simple interest method and (C) that
payments under the Contract are due monthly in level payments through the
Maturity Date of such Contract in an amount sufficient to fully amortize the
Principal Balance of such Contract by its Maturity Date, assuming timely payment
by the Obligor, except that the payment in the first or last month in the life
of the Contract may be up to 10% greater or less than the level Monthly Payment
amount.
 
(xvi)  One Original. There is only one original of such Contract. Such original,
together with all other Contract Documents and all other papers, documents and
computerized records comprising the related Contract File, is being held by the
Custodian; provided that, in relation to a Contract which is a PowerCheck® or
E-Fund Agreement, as applicable, within 90 days of the Funding Date of such
Contract, the Seller will deliver to the Custodian either the original
PowerCheck® or E-Fund Agreement or an affidavit attesting as to the destruction
of such original Contract. Except as otherwise provided in the Servicing and
Custodian Agreement, the Custodian is holding the related Contract File solely
on behalf and for the benefit of the Purchaser. None of the Contract Documents
that constitute or evidence each Contract has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than the Purchaser.
 
17

--------------------------------------------------------------------------------


 
(xvii)  Identification. The Seller has clearly marked its electronic records to
indicate that the Contract is owned by the Purchaser.
 
(xviii)  Amount Financed. At the date of origination of the Contract, the Amount
Financed under the Contract was not greater than the purchase price to the
related Obligor (including taxes, warranties, licenses and related charges) of
the related Financed Vehicle.
 
(xix)  Location of Contract Documents. The Contract Documents are kept at one of
the locations of the Custodian listed in Schedule III.
 
(xx)  No Government Entity Obligor. The related Obligor shall not be a local,
State or federal governmental entity.
 
(xxi)  Chattel Paper. Each Contract constitutes “tangible chattel paper”, as
defined in the applicable UCC.
 
(xxii)  Priority of Interest. All filings necessary in any jurisdiction to give
the Purchaser a first priority, validly perfected ownership interest in the
Contracts will be made within 10 days of the Closing Date. Other than the
security interest granted to the Purchaser pursuant to this Agreement, or any
Liens in favor of Purchaser or its Affiliates, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed the
Contract. There are no financing statements against the Seller that include the
Contracts other than any financing statement relating to the security interest
granted to the Purchaser hereunder or a financing statement that has been
terminated or subordinated to the rights of the Purchaser.
 
(xxiii)  No Adverse Selection. No adverse selection procedures have been
utilized in selecting the Contract from all other similar Contracts purchased or
owned by the Seller.
 
(xxiv)  No Extensions. The number of, or timing of, scheduled payments has not
been changed on any Contract on or before the Cut-Off Date, except as reflected
on the related Schedule of Contracts.
 
(xxv)  Repossession. On or prior to the Cut-Off Date, the related Financed
Vehicle has not been repossessed.
 
(xxvi)  Prepayment of Contracts. Each of the Contracts provides that prepayment
in whole or in part by the related Obligor will consist of the applicable
principal balance plus accrued and unpaid interest thereon at the related APR.
 
(xxvii)  No Consent; No Bulk Transfer Law Violation. The Contract does not
require the related Obligor to consent to or receive notice of its transfer,
sale or assignment and the sale, transfer and assignment of such Contract,
together with all Contracts being sold, transferred and assigned on the Closing
Date, will not violate any applicable bulk transfer laws.
 
18

--------------------------------------------------------------------------------


 
(xxviii)  Refinanced Contracts. With respect to a Refinanced Contract, the
Seller has paid the refinanced amount under the related Contract directly to the
prior lender or to the Obligor for delivery to the prior lender.
 
Section 3.02.   Repurchase of Certain Contracts.
 
(a)  The representations and warranties of the Seller set forth in Section 3.01
with respect to each Contract shall survive the sale of the Contracts to the
Purchaser and shall inure to the benefit of the Purchaser. Upon discovery by the
Seller or the Purchaser that any of the representations and warranties in
Section 3.01 was incorrect as of the time made or that any of the Contract
Documents relating to any Contract has not been properly executed by the Obligor
or contains a material defect or has not been received by the Custodian, the
Seller or the Purchaser, as the case may be, making such discovery shall give
prompt notice to the other. If any such defect, incorrectness or omission
materially and adversely affects the interest of the Purchaser, the Seller shall
cure the defect or eliminate or otherwise cure the circumstances or condition in
respect of which such representation or warranty was incorrect as of the time
made. If the Seller is unable to do so by the last day of the Collection Period
following the Collection Period during which the Seller becomes aware of or
receives notice from the Purchaser of such defect, incorrectness or omission, it
shall repurchase such Contract from the Purchaser for an amount equal to the
related Repurchase Amount in the manner set forth in Section 3.02(b). Upon any
such repurchase, the Purchaser shall execute and deliver such instruments of
transfer or assignment, in each case without recourse, as shall be necessary to
vest in the Seller title to the Contract so repurchased; such instruments of
transfer or assignment to be prepared by the Seller at the Seller’s expense. It
is understood and agreed that the obligations of the Seller set forth in this
Section 3.02 to cure and repurchase a defective Contract and to indemnify the
Seller Indemnified Parties as provided in Section 4.02 constitutes the sole
remedies with respect to a breach of the Seller’s representations and
warranties; provided, however, that the Seller shall indemnify the Purchaser
against all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel, which may be asserted against or
incurred as a result of third-party claims arising out of the events or facts
giving rise to such breach. Any costs or expenses incurred by the Purchaser,
including reasonable fees and expenses of counsel, in connection with the
transfer or assignment of Contracts back to the Seller, shall be reimbursed by
the Seller within two Business Days of receipt of an invoice from the Purchaser.
This Section shall survive the termination of this Agreement.
 
(b)  The Seller shall remit to the Collection Account the Repurchase Amount for
each Repurchased Contract to be repurchased by it on the 10th day of the
calendar month, or if that day is not a Business Day, the next following
Business Day, following the month in which the related Contract is required to
be repurchased. Upon repurchase of a Repurchased Contract, the Seller shall
execute and deliver to the Custodian, as acknowledged by the Purchaser, a Notice
of Repurchased Contract. Upon repurchase by the Seller, a repurchased Contract
is not, and shall not be considered, a contract for the purposes of this
Agreement.
 
19

--------------------------------------------------------------------------------


 
Section 3.03.   Collecting Title Documents Not Delivered on the Closing Date.
The Seller shall use its best efforts to collect such Title Documents from the
registrar of titles as promptly as possible and shall deliver such Title
Documents promptly to the Custodian. After the Closing Date, the Seller shall
deliver to the Purchaser on each Servicer Report Date, a Title Schedule until
all of the Title Documents relating to the Contracts are obtained. If any such
Title Documents showing E-Loan, Inc. as first lienholder is not received by the
Purchaser or its agent within 240 days following the Funding Date for each
Contract, then the representation and warranty in Section 3.01(b)(iii) in
respect of such Contract shall be deemed to have been incorrect in a manner that
materially and adversely affects the Purchaser and on such 240th day, the Seller
shall remit to the Collection Account the Repurchase Amount in respect of the
related Contract in accordance with Section 3.02(b); provided, however that as
long as the most recent scheduled payment due on such Contract is not at any
time delinquent by more than 30 days, then the representation and warranty in
Section 3.01(b)(iii) with respect to such Contract shall not be deemed to be
incorrect in a manner that materially and adversely affects the Purchaser;
provided, further, that, notwithstanding the foregoing, the representation and
warranty in Section 3.01(b)(iii) in respect of such Contract shall be deemed to
have been incorrect in a manner that materially and adversely affects the
Purchaser, and the Seller shall remit to the Collection Account the Repurchase
Amount in respect of the related Contract in accordance with Section 3.02(b), if
the Title Document showing E-Loan, Inc. as first lienholder is not received by
the Purchaser or its agent within 420 days following the Funding Date.
 
Section 3.04.   Collecting Original PowerCheck®. The Seller shall use its best
efforts to collect all PowerChecks® associated with the Contracts as promptly as
possible and shall deliver such PowerCheck® Contracts promptly to the Custodian.
If an original PowerCheck® or an affidavit of destruction of the PowerCheck® is
not delivered within 90 days following the related Funding Date, then the
representation and warranty in Section 3.01(b)(xvi) in respect of such Contract
shall be deemed to have been incorrect in a manner that materially and adversely
affects the Purchaser and on such 90th day, the Seller shall remit to the
Collection Account the Repurchase Amount in respect of the related Contract.
 
Section 3.05.   Contract Information. The Seller shall retain all data
(including computerized title records) relating directly to, or maintained in
connection with, the origination of the Contracts at the address of the Seller
set forth in Section 5.05 or, upon 15 days’ notice to the Purchaser, at such
other place where the principal offices of the Seller are located. On the
Closing Date, the Seller shall deliver to or at the direction of the Purchaser
all data (including computerized title records). The Seller and the Purchaser
shall implement such physical and other security measures as shall be necessary
to (i) ensure the security and confidentiality of the “nonpublic personal
information” of each Obligor, (ii) protect against any threats or hazards to the
security and integrity of such nonpublic personal information and (iii) protect
against any unauthorized access to or use of such nonpublic personal
information.
 
Section 3.06.   Access to Certain Documentation and Information Regarding
Contracts. Notwithstanding any other provision of this Agreement, the Seller
shall provide to the Purchaser reasonable access to its premises to inspect,
audit and make copies of and abstracts from the Seller’s records regarding the
Contracts. Access shall be afforded without charge, but only upon reasonable
request and notice during normal business hours at designated offices of the
Seller. In addition to the foregoing, each party shall comply with the other
party’s regulatory examination requests; provided, that, the costs and expenses
relating to each such review shall be paid by the party requesting such
examination.
 
20

--------------------------------------------------------------------------------


 
ARTICLE FOUR

THE SELLER
 
Section 4.01.   Limited Liability Company Existence. During the term of this
Agreement, the Seller will keep in full force and effect its existence, rights
and franchises as a limited liability company under the laws of the State of
Delaware and will obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, and each other instrument or
agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby. 
 
Section 4.02.   Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by such Seller under this Agreement.
 
(a)  The Seller shall indemnify the Purchaser, its Affiliates, any subsequent
purchaser of the Contracts, any trustee and any underwriter, placement agent or
initial purchaser or the equivalent in the offering and sale of the securities
issued in connection with any Securitization and any of their respective
officers, directors, agents, partners, members, shareholders and employees
(collectively, the “Seller Indemnified Parties” and each, a “Seller Indemnified
Party”) and hold each Seller Indemnified Party harmless against (i) any and all
claims, losses, damages, penalties, fines, forfeitures, reasonable and necessary
legal fees and related costs, judgments, and any other costs, fees and expenses
that any Seller Indemnified Party may sustain in any way related to claims of
third parties related to (A) the failure of the Seller to perform its
obligations as Seller under the terms of this Agreement, (B) any untrue
statement or alleged untrue statement of material fact contained in any
information provided by the Seller pursuant to Section 5.14 hereof or the
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, provided, however, that Seller shall have
the right to approve in writing the final form of any such disclosure (which
approval shall not be unreasonably withheld) or (C) the breach of any
representation or warranty, covenant or other agreement set forth in this
Agreement; and (ii) any taxes that may at any time be asserted against any
Seller Indemnified Party with respect to, and as of the date of, the conveyance
of the Conveyed Assets to the Purchaser, including any sales, gross receipts,
tangible personal property, privilege or license taxes (but, in the case of the
Seller Indemnified Parties, not including any taxes asserted with respect to the
ownership of the Conveyed Assets or federal or state income taxes arising out of
the transactions contemplated by this Agreement).
 
21

--------------------------------------------------------------------------------


 
(b)  The Seller or the Seller Indemnified Party, as applicable, shall promptly
notify the other upon becoming aware that a claim subject to indemnification
under Section 4.02(a) (a “Seller Indemnified Claim”) has been made by a third
party with respect to this Agreement or the Contracts; provided, however, that
the failure of the Seller Indemnified Party to notify the Seller of a Seller
Indemnified Claim shall not relieve the Seller from any liability which it may
have to any Seller Indemnified Party, but only to the extent such failure to
notify does not prejudice the Seller’s ability to defend. The Seller shall
assume the defense of any such Seller Indemnified Claim and be responsible for
all fees and expenses of counsel incurred therewith as well as any other
litigation expenses; provided, that counsel chosen by the Seller shall be
reasonably acceptable to the Purchaser; and provided, however, that at any time
the Seller Indemnified Party shall be entitled to participate therein and, to
the extent that it shall wish, hire counsel (who shall not, except with the
consent of the Seller, be counsel to the Seller) and, jointly with the Seller,
assume the defense thereof. The Seller shall not be liable to the Seller
Indemnified Party for the cost of the Seller Indemnified Party’s counsel. If, in
connection with any Seller Indemnified Claim, the actual or potential defendants
in, or targets of, any such action include both the Seller and the Seller
Indemnified Party and the Seller Indemnified Party shall have reasonably
concluded that there may be legal defenses available to it which are different
from, adverse to or additional to those available to the Seller, the Seller
Indemnified Party shall have the right to hire counsel to assume the defense of
any such Seller Indemnified Claim and the Seller shall be responsible for all
fees and expenses of counsel incurred therewith as well as any other litigation
expense. The Seller shall not, without the written consent of the Seller
Indemnified Party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the Seller Indemnified Party is an actual or potential party to
such action or claim) unless such settlement, compromise or judgment (i)
includes an unconditional release of the Seller Indemnified Party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or failure to act, by or
on behalf of the Seller Indemnified Party. If the Seller shall have made any
indemnity payment pursuant to this Section and the Seller Indemnified Party to
whom such payment is made thereafter collects any other amounts for such Seller
Indemnified Claim from others, such Seller Indemnified Party shall, or Purchaser
shall cause such Person to, promptly repay such amount to Seller, without
interest.
 
(c)  Notwithstanding the foregoing provisions of this Section 4.02, the
Purchaser will indemnify and hold harmless the Seller, its Affiliates, and any
of their respective officers, directors, agents, partners, members,
shareholders, and employees (collectively, the “Purchaser Indemnified Parties”
and each, a “Purchaser Indemnified Party”) against any losses, claims, damages,
liabilities, penalties, fines, forfeitures, reasonable and necessary legal fees
and related costs, judgments, and any other costs, fees and expenses to which
such Purchaser Indemnified Parties may become subject, arising out of any untrue
statement or alleged untrue statement of a material fact contained in the
information provided by the Purchaser (which excludes the information provided
by (i) the Seller pursuant to Section 5.14, (ii) E-Loan pursuant to Section 3.06
of the Servicing and Custodian Agreement and (iii) the Servicer pursuant to
Section 10.15 of the Servicing and Custodian Agreement), or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
22

--------------------------------------------------------------------------------


 
(d)  The indemnification obligations of the Seller and Purchaser under this
Section 4.02 shall survive the assignment and transfer of the Contracts in
connection with any Securitization or the termination of this Agreement and
shall be in addition to any liability which it may otherwise have.
 
Section 4.03.   Merger or Consolidation of, or Assumption of the Obligations of,
the Seller; Certain Limitations. The Seller shall not consolidate with nor merge
into any other entity or convey, transfer or lease substantially all of its
assets as an entirety to any Person unless the entity formed by such
consolidation or into which such Seller has merged or the Person which acquires
by conveyance, transfer or lease substantially all the assets of the Seller as
an entirety, can lawfully perform the obligations of the Seller hereunder and
executes and delivers to the Purchaser an agreement in form and substance
reasonably satisfactory to the Purchaser, which contains an assumption by such
successor entity of the due and punctual performance and observance of each
covenant and condition to be performed or observed by the Seller under this
Agreement.
 
Section 4.04.   Limitation on Liability of Seller and Others. The Seller and its
Representatives may rely in good faith on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Seller shall not be under any obligation to appear in, prosecute
or defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may involve it in any expense or
liability. The Purchaser shall indemnify and hold harmless the Seller from and
against any cost, fee, damage or expense resulting from, the negligence or
willful misconduct of the Purchaser as a result of, the Seller complying with
any direction or instruction from the Purchaser (except to the extent that such
cost, fee, damage or expense shall be due to the willful misfeasance, bad faith
or negligence of the Seller or shall arise from the breach by the Seller of any
of its obligations hereunder). The indemnities contained in this Section shall
survive the termination of this Agreement.
 
Section 4.05.   Performance of Obligations. The Seller shall punctually perform
and observe all of their respective obligations and agreements contained in the
Basic Documents.
 
Section 4.06.   Delivery of Contract Documents. Prior to the Closing Date, the
Seller has, at its own expense, delivered the Contract Documents to the
Custodian.
 
Section 4.07.   New Credit Facility. Seller is a party to the Credit Documents,
which agreements the parties intend to terminate on the Closing Date. The
Purchaser shall establish within 15 days following the Closing Date a new credit
facility upon substantially the same terms and conditions as are reflected in
the Credit Documents. E-Loan, Inc. and the Purchaser agree to act in good faith
to establish such new credit facility. E-Loan, Inc. shall pay all costs and
expenses associated with the new credit facility, including the legal expenses
and costs of Merrill Lynch Bank.
 
23

--------------------------------------------------------------------------------


 
ARTICLE FIVE
 
MISCELLANEOUS
 
Section 5.01.   Termination. This Agreement shall terminate upon the earlier of
(i) the later to occur of (A) the final payment or other liquidation (or any
advance with respect thereto) of the last maturing Contract and (B) the
disposition of any Financed Vehicle with respect to the last Contract and the
remittance of all funds due hereunder or (ii) the mutual consent of the Seller
and the Purchaser in writing. The representations and warranties made by the
Seller in Sections 3.01, 3.02, 3.03 and 3.04, the indemnification obligations of
the Seller and the Purchaser under Section 4.02 shall survive the termination of
this Agreement.
 
Section 5.02.   Amendment. This Agreement may be amended by the parties hereto
at any time, but only by an agreement in writing executed by the parties to this
Agreement.
 
Section 5.03.   Protection of Title to Contracts.
 
(a)  The Seller shall execute and file such financing statements, cause to be
executed and filed such amendments and continuation statements and make such
notations on records or documents of title, all in such manner and in such
places as may be required by lawfully to preserve, maintain and protect the
first priority perfected security interest of the Purchaser in the Conveyed
Assets sold to the Purchaser pursuant to this Agreement and in all proceeds of
the foregoing. The Seller shall deliver (or cause to be delivered) to the
Purchaser file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. Notwithstanding the
foregoing, to the extent that the laws of any State require that the Purchaser
be named as lien holder in order for the Purchaser to have an enforceable first
priority perfected security interest in the related Financed Vehicle, the
Purchaser shall pay all costs and fees incurred by the Seller in obtaining such
documents. Further, the Seller shall notify the Purchaser upon becoming aware
that a State requires notation on a Title Document to perfect the security
interest of the Purchaser in the related Financed Vehicles. The Seller shall
deliver (or cause to be delivered) to the Purchaser file-stamped copies of, or
filing receipts for, any document filed as provided in this clause (a), as soon
as available following such filing.
 
(b)  The Seller shall not change its name, identity or corporate structure in
any manner that would, could or might make any financing statement or
continuation statement filed in accordance with Section 2.01(d) or 5.03(a)
seriously misleading within the meaning of Section 9-506(b) of the UCC, unless
it shall have given the Purchaser at least 60 days’ prior written notice thereof
and shall have promptly filed appropriate amendments to all previously filed
financing statements or continuation statements. The Seller hereby gives the
Purchaser the authority to file any continuation statements or amendments to
financing statements, or any similar document in any jurisdictions and with any
filing offices as the Purchaser may determine, in its sole discretion, are
necessary or advisable to continue or amend the security interest granted to the
Purchaser herein.
 
(c)  The Seller shall give the Purchaser at least 60 days’ prior written notice
of any relocation of its registered location or change in jurisdiction of
organization and shall promptly file any such amendment or new financing
statement as may be required to preserve and protect the interests of the
Purchaser in the Conveyed Assets sold to the Purchaser pursuant to this
Agreement and all proceeds of the foregoing and shall deliver to the Purchaser
evidence of filing of such financing statements and amendments.
 
24

--------------------------------------------------------------------------------


 
(d)  During the term of this Agreement, the Seller shall maintain its chief
executive office in one of the States of the United States, other than
Louisiana.
 
(e)  The Seller shall maintain or cause to be maintained its computer systems so
that, from and after the time of sale of the Contracts under this Agreement, the
computer systems and records (including any backup archives) that shall refer to
any such Contract indicate clearly the interest of the Purchaser in such
Contract and that such Contract is owned by the Purchaser. Indication of the
Purchaser’s ownership of a Contract shall be deleted from or modified on the
computer systems and records of the Seller, if any, when, and only when, the
related Contract shall have been paid in full or repurchased.
 
(f)  If at any time the Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in retail motor vehicle installment sales
contracts or installment loans to any prospective purchaser, lender or other
transferee, the Seller shall give or cause to be given to such prospective
purchaser, lender or other transferee computer tapes, records or print-outs
(including any restored from back-up archives) that, if they shall refer in any
manner whatsoever to any Contract, shall indicate clearly that such Contract has
been sold and is owned by the Purchaser.
 
(g)  The Seller shall permit the Purchaser and its agents, at any time upon
reasonable request and notice during normal business hours, to inspect, audit
and make copies of and abstracts from the Seller’s records regarding any
Contract.
 
(h)  Except as provided herein, the Seller will not sell, pledge, assign or
transfer any Conveyed Asset to any Person, or grant, create, incur, assume or
suffer to exist any Lien on any interest therein, and the Seller shall defend
the right, title, and interest of the Purchaser in, to and under such Conveyed
Assets against all claims of third parties claiming through or under the Seller.
 
(i)  Other than the costs and disbursements incurred by the Seller in connection
with filing the financing statements referenced in Section 2.02(a)(ix) and the
filing of financing statements, amendments and continuation statements pursuant
to this Section, and in having the lien of the Seller noted on the Title
Documents, the Purchaser shall pay all reasonable costs and disbursements in
connection with the perfection and the maintenance of perfection, as against all
third parties, of the Purchaser’s right, title and interest in and to the
Contracts and in connection with maintaining the first priority security
interest in the Financed Vehicles and the proceeds thereof, including all costs
incurred in connection with any application to name the Purchaser or its assigns
as the lienholder as to any Financed Vehicle.
 
Section 5.04.   Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
25

--------------------------------------------------------------------------------


 
Section 5.05.   Notices. All demands, notices and communications under this
Agreement shall, except as otherwise provided for herein, be in writing
personally delivered or mailed by certified mail, return receipt requested, and
shall be deemed to have been duly given upon receipt in the case of:
 

if to the Seller, to: E-Loan Auto Fund One, LLC   6230 Stoneridge Mall Road  
Pleasanton, California 94588   Attention: Darren Nelson   Telephone: (925)
847-6152   Facsimile: (925) 520-6122     With a copy to: Scott McKinlay   Vice
President and Chief Legal Officer   E-Loan, Inc.   6230 Stoneridge Mall Road  
Pleasanton, California 94588   Telephone: (925) 847-6154   Facsimile: (925)
520-6122     if to the Purchaser to:  Merrill Lynch Bank USA   c/o Merrill
Lynch, Pierce, Fenner & Smith Incorporated   4 World Financial Center   New
York, New York 10080   Attention: John F. Blackburn   Telephone: (212) 449-9023
  Facsimile: (212) 449-9015

 
or, in each case, to such other address as any party shall have provided to the
other parties in writing. Any notice required to be in writing hereunder shall
be deemed given if such notice is mailed by certified mail, postage prepaid, or
hand-delivered to the address of such party as provided above. Any notice so
mailed within the time prescribed herein shall be conclusively presumed to have
been duly given, whether or not such addressee shall receive such notice.
 
Section 5.06.   Severability of Provisions. If one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
 
26

--------------------------------------------------------------------------------


 
Section 5.07.   Assignment.
 
(a)  Notwithstanding anything to the contrary contained herein, except as
provided in Section 4.03, the Seller may not transfer or assign all or a portion
of its rights, obligations and duties under this Agreement unless the Purchaser
has consented to such transfer or assignment.
 
(b)  The Seller hereby acknowledges and consents to any mortgage, pledge,
assignment and grant of a security interest by the Purchaser of all or a portion
of its right, title and interest in, to and under the Contracts or the
assignment of any or all of the Purchaser’s rights and obligations hereunder to
any other Person.
 
Section 5.08.   Third Party Beneficiaries. Except as otherwise specifically
provided herein, the parties hereto hereby manifest their intent that no third
party shall be deemed a third party beneficiary of this Agreement, and
specifically that the Obligors are not third party beneficiaries of this
Agreement.
 
Section 5.09.   Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.
 
Section 5.10.   Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
Section 5.11.   Confidentiality. Subject to the provisions of Section 5.14, each
of the Seller and the Purchaser agrees for itself and its Affiliates to maintain
the Basic Documents and the information therein and any proprietary information
a party obtains from or about another party as confidential information and not
to disclose such documents or information except (i) to their respective
Representatives who need to know such information for purposes of evaluating the
transactions contemplated thereby, who are informed of the confidential nature
of such documents and information and who agree to be bound by the terms of this
Section, (ii) as necessary to perform this Agreement, and in order to obtain any
consents, approvals, waivers or other arrangements required to permit the
execution, delivery and performance of the Basic Documents, but only to the
extent required by any governmental authority pursuant to legal process or as
required by applicable law and (iii) as necessary to comply with the securities
laws and regulations of any country or political subdivision thereof. In the
event any such party is required or requested to make any disclosure pursuant to
clause (ii) above, the disclosing party shall use reasonable efforts to give
prompt notice of such requirement or request so that the non-disclosing party
can seek an appropriate protective order. Notwithstanding anything to the
contrary contained in this Agreement, all persons may disclose to any and all
persons, without limitations of any kind, the purported or claimed U.S. federal
income tax treatment of this Agreement, any fact that may be relevant to
understanding the purported or claimed U.S. federal income tax treatment of this
Agreement, and all materials of any kind (including opinions or other tax
analyses) relating to such U.S. federal income tax treatment or fact, other than
the name of the parties or any other Person named herein, or information that
would permit identification of the parties or such other Persons, and any
pricing terms or other nonpublic business or financial information that is
unrelated to the purported or claimed federal income tax treatment of the
transaction to the taxpayer and is not relevant to understanding the purported
or claimed federal income tax treatment of the transaction to the taxpayer. This
Section shall survive for a period of one year following the termination of this
Agreement.
 
27

--------------------------------------------------------------------------------


 
Section 5.12.   Use of Name.
 
(a)  The Seller agrees for itself and its Affiliates that it will not use the
name “Merrill Lynch,” or any servicemark or trademark of the Purchaser or any
Affiliate thereof, in any public disclosures and will take reasonable measures
not to use the same in any context in marketing the business of the Seller and
its Affiliates without the express prior written consent of the Purchaser,
unless required to do so by law.
 
(b)  The Purchaser agrees for itself and its Affiliates that none of them will
use the name “E-LOAN,” “E-LOAN, Inc” or any servicemark or trademark of E-Loan
or any Affiliate thereof, in any public disclosures and will take reasonable
measures not to use the same in any context in marketing the business of the
Purchaser and its Affiliates without the express prior written consent of
E-Loan, Inc., except in connection with a Securitization and as otherwise
required to do so by law.
 
Section 5.13.   Expenses. Except as otherwise provided herein, each party to
this Agreement shall be responsible for paying their respective costs and
expenses, including legal and out of pocket expenses, in connection with the
negotiation, preparation and execution and delivery of the Agreement and the
other Transaction Documents.
 
Section 5.14.   Securitization or other Disposition of Contracts.
 
(a)  The Seller acknowledges that the Purchaser may, in the future, sell the
Contracts to third Persons in the form of one or more Securitizations or whole
loan transactions, and agrees to reasonably assist the Purchaser in such regard,
including (i) making representations and warranties on any Securitization
closing date that the Seller has complied with all covenants and obligations
hereunder, (ii) negotiating in good faith and executing any documents required
to effectuate (i), (iii) providing the Purchaser with statements containing
certain information relating to the Seller and the Contracts, including
historical loss and delinquency data and static pool data, (iv) cooperating with
the Purchaser and any the other parties to the Securitization to satisfy the
parties’ reporting obligations under the Exchange Act and applicable law
including the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder and (v) providing, as applicable, (A) information and verification of
information as is available to the Seller, whether through auditors and counsel
or otherwise, as reasonably requested by the Purchaser (B) at the cost and
expense of the Seller, an opinion of New York counsel as to the enforceability
of the Purchase and Sale Agreement and (C) access for rating agencies, credit
enhancers or investors to each Seller representative with responsibility,
knowledge or experience with respect to the Contracts for the purpose of
answering questions in relation thereto. The Purchaser will give at least 30
days’ prior written notice to the Seller of any such transaction. In connection
with any such Securitization, the Seller will deliver to the Purchaser an
Officer’s Certificate to the effect that any such information delivered to the
Purchaser, and the disclosure relating thereto, is true and correct in all
material respects and does not contain an untrue statement of material fact or
the omit a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
28

--------------------------------------------------------------------------------


 
(b)  As requested by the Purchaser, the Seller shall also furnish to the
Purchaser information regarding the Seller necessary for the Purchaser to effect
a Securitization. In addition, the Seller shall represent and warrant to the
Purchaser that, when delivered, such information does not contain any untrue
statement of a material fact and does not omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(c)  Except as otherwise set forth above, the Purchaser shall promptly reimburse
the Seller for all reasonable out-of-pocket costs and expenses incurred in
complying with any such request pursuant to (a) and (b) above.
 
(d)  The Seller shall continue to be responsible for its obligations under the
Basic Documents.
 
(e)  The Seller shall not be required to incur any additional costs as a result
of any Securitization that are not otherwise reimbursed to the Seller.
 
(f)  This Section shall survive the termination of this Agreement.
 
Section 5.15.   Separate Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.
 
Section 5.16.   No Petition Covenant. Each of the Seller and the Purchaser, by
entering into this Agreement, covenants that it shall not, prior to the date
that is one year and one day after the payment in full of all securities issued
in connection with any Securitization, acquiesce, petition or otherwise invoke
or cause the issuer of such securities or trustee or other similar entity for
such securities to invoke the process of any court or government authority for
the purpose of commencing or sustaining a case against such issuer or trustee or
other entity under any bankruptcy, insolvency or similar law, or for the purpose
of appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official of such issuer or trustee or other entity or any
substantial part of its properties, or ordering the winding up or liquidation of
the affairs of such issuer, trustee or other entity. This Section 5.16 shall
survive the termination of this Agreement.
 
Section 5.17.   Portfolio Performance Reporting. On a monthly basis, the
Purchaser shall provide the Seller with a copy of the Monthly Servicer Report
and any other information provided to the Purchaser by the Servicer for such
month.
 
Section 5.18.   Survival. Termination of this Agreement shall not release either
party of their respective obligations of payment, warranty, reporting and from
the confidentiality and indemnity provisions hereof and any other provisions
that, by its nature, should survive such termination.
 

29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 

        E-LOAN AUTO FUND ONE, LLC
as Seller  
   
   
  By:   /s/ Matthew J. Roberts  

--------------------------------------------------------------------------------

  Name: Matthew J. Roberts
Title: Treasurer




      MERRILL LYNCH BANK USA,
as Purchaser  
   
   
  By:   /s/ Joseph Magnus  

--------------------------------------------------------------------------------

  Name: Joseph Magnus
Title: Director

 

 


 
30

--------------------------------------------------------------------------------





 
